Exhibit 10.5

SECOND AMENDMENT

TO PIPELINES AND TERMINALS AGREEMENT

This Second Amendment (the “Second Amendment”) to the Pipelines and Terminals
Agreement dated February 28, 2005 (the “Original Agreement”), by and between
Holly Energy Partners, L.P. (“HEP”) and Alon USA, L.P. (“ALON”) (collectively,
the “Parties”), is entered into as of the             day of             , 2011
(the “Effective Date”).

WHEREAS, the Original Agreement has been previously amended by a Letter
Agreement dated January 25, 2005, a Second Letter Agreement dated June 29, 2007,
and a First Amendment of Pipelines and Terminals Agreement dated effective
September 1, 2008 (the Original Agreement, as amended to the date hereof, being
referred to herein as the “Agreement”); and

WHEREAS, ALON, as agent for J. Aron & Company (“J. Aron”), desires to utilize
ALON’s rights under the Agreement to transport and store, and obtain handling
services for, product owned by J. Aron.

NOW, THEREFORE, the Parties and J. Aron agree to add the following terms as
Section 22 to the Agreement:

SECTION 22

(a) J. Aron Product. From time to time during the term of the Agreement, ALON
may designate in writing to HEP that all of the products being stored and
handled by HEP pursuant to the Agreement are owned by J. Aron (the “J. Aron
Product”), other than ethanol and additives. Upon receipt of such written
designation, HEP shall note in its records and account for separately the
J. Aron ownership until such time as J. Aron notifies HEP in writing that
ownership in such product has been transferred from J. Aron to ALON, it being
the intention that HEP shall not be required to recognize any other transfers of
ownership of any stored product (other than transfers from J. Aron to ALON)
unless such transfer and recognition are agreed to in writing by HEP in its sole
discretion. ALON shall act as J. Aron’s sole agent for all purposes of the
Agreement, and, subject to paragraph 22(b) below, HEP shall be entitled to
follow ALON’s instructions with respect to all J. Aron Product that is
transported, stored or handled by HEP pursuant to the Agreement. For avoidance
of doubt, specifically, without limitation, but subject to paragraph 22(b)
below, HEP shall have the right to transfer possession of J. Aron Product to
ALON’s customers or otherwise as instructed by ALON.

(b) J. Aron Instructions. Notwithstanding the agency provisions of paragraph
22(a) above, at any time HEP has possession of any J. Aron Product under this
Agreement, J. Aron shall have the right to either (i) deliver to HEP a written
notice instructing HEP to promptly within a reasonable time stop all transfers
of J. Aron Product into and out of HEP’s pipeline and storage system covered by
this Agreement (the “Covered System”), and thereafter to promptly within a
reasonable time evacuate all J. Aron Product then being held by HEP out of the
Covered System to a destination listed by J. Aron in the written notice, or
(ii) deliver to HEP a written notice instructing HEP to accept further transfers
of J. Aron Product into the Covered System for



--------------------------------------------------------------------------------

a period of fourteen days (solely to allow J. Aron to transport product owned by
J. Aron and located at ALON’s Big Springs, Texas, refinery), and to promptly
within a reasonable time evacuate all J. Aron Product out of the Covered System
to a destination listed by J. Aron in the written notice, in each case pursuant
to terms and conditions identical to those set forth in this Agreement. Upon
receipt of instructions from J. Aron as described in clause (i) or (ii) of the
preceding sentence, HEP will cease taking instructions from ALON with respect to
J. Aron Product and will follow the written instructions received from J. Aron
pursuant to clause (i) or (ii) of the preceding sentence. Upon issuance of
instructions as described in clause (i) or (ii) above, J. Aron will be liable to
HEP for all costs under this Agreement with respect to J. Aron Product as well
as all incremental or additional costs of complying with the instructions sent
by J. Aron under clause (i) or (ii) above. After J. Aron delivers to HEP
instructions as described in clause (i) or (ii) above, J. Aron may request that
HEP engage in discussions regarding other instructions with respect to J. Aron
Product, but HEP shall have no obligation to follow or recognize such other
instructions unless such other instructions are agreed to by HEP and documented
to HEP’s satisfaction, in each case in HEP’s sole discretion.

(c) Pro Rata Treatment. All J. Aron Product shall be subject to pro rata
treatment pursuant to the Agreement with respect to matters related to shortages
and overages of quantity, specifications, and dealing with trans-mix.

(d) Product Measurements; Inventory Reports; Notices. ALON and J. Aron shall
each have the product measurement rights provided for in Section 8 of this
Agreement for so long as any J. Aron Product is located in the Refined Product
Pipelines or Refined Product Terminals. HEP shall send the inventory reports
described in Section 8 of this Agreement and notices delivered pursuant to
Section 20 of this Agreement to J. Aron at the following address, with copies to
ALON:

 

 

 

   

 

   

 

 

(d) All Provisions in Effect. All provisions of the Agreement, as amended or
adjusted by this Section 22, shall be in full force and effect with respect to
J. Aron Product as if the J. Aron Product was owned by ALON.

(d) Payment by ALON. Except as set forth in Section 22(b) above, ALON shall be
solely liable under this Agreement for all amounts owed to HEP under this
Agreement with respect to J. Aron Product. Any failure to timely pay any such
amounts shall be deemed a default under this Agreement, and HEP shall be
entitled to enforce all of its remedies with respect to such default as set
forth in this Agreement or otherwise available at law or in equity.

 

- 2 -



--------------------------------------------------------------------------------

This Second Amendment has been executed as of the date first above written.

 

HEP: HOLLY ENERGY PARTNERS, L.P. By:  

Holly Logistics Holdings, L.P.

General Partner

  By:  

Holly Logistic Services, L.L.C.,

General Partner

  By:  

 

  Name:  

 

  Title:  

 

  Date:  

 

ALON: ALON USA, L.P. By:   ALON USA GP, LLC, General Partner   By:  

 

  Name:  

 

  Title:  

 

  Date:  

 

J. Aron hereby agrees to be bound by this Second Amendment and such portions of
the Agreement that apply to J. Aron or J. Aron Product.

 

J. ARON & COMPANY By:  

 

Name:  

 

Title:  

 

Date:  

 

 

- 3 -